ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
PRN Associates, Inc.                        )      ASBCA Nos. 61614, 61615
                                            )
Under Contract Nos. SPE4A6-l3-M-J697        )
                    SPE4A6-14-C-0023        )

APPEARANCE FOR THE APPELLANT:                      Mr. Neal Shah
                                                    President

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   Edward R. Murray, Esq.
                                                    Trial Attorney
                                                    DLA Aviation
                                                    Richmond, VA

                OPINION BY ADMINISTRATIVE JUDGE THRASHER

        By letters dated March 22, 2018, and March 26, 2018, a contracting officer (CO)
issued final decisions terminating Contract Nos. SPE4A6-13-M-J697 and SPE4A6-14-C-0023,
respectively, for default. Appellant filed timely notices of appeal on April 27, 2018.
Appellant subsequently moved to dismiss the appeals, asserting that the terminations for
default had been rescinded, and the contracts reinstated. Copies of the modifications
rescinding the terminations for default and reestablishing delivery dates, as well as cover
letters from the CO confirming the rescission and identifying new delivery dates, were
included as part of the motion. The government did not file any objection to appellant's
request for dismissal.

        Where a CO unequivocally rescinds a final decision asserting a government claim,
there is no longer any claim before the Board to adjudicate, and the Board has dismissed
the appeal as moot. URS Federal Support Services, Inc., ASBCA No. 60364, 17-1 BCA
,r 36,587 at 178,204; Combat Support Associates, ASBCA Nos. 58945, 58946, 16-1 BCA
,r 36,288 at 176,974. Accordingly, the appeals are dismissed as moot.
      Dated: August 1, 2018



                                                   ministrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals
(Signatures continued)
 I concur



 RICHARD SHACKLEFORD                           OWEN C. WILSON
 Administrative Judge                          Administrative Judge
 Vice Chairman                                 Vice Chairman
 Armed Services Board                          Armed Services Board
 of Contract Appeals                           of Contract Appeals


     I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61614, 61615, Appeals of
PRN Associates, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2                                           f

                                                                                      I